Adams, P. J.
(dissenting):
On the 1st day of August, 1898, one Henry P. Burgard entered into a contract with the city of Buffalo to clean the streets of that *555city at a stipulated price for the period of five years, and on the seventh day of September following he entered into a written agreement with the plaintiff, by the terms of which the plaintiff agreed to furnish the requisite men and machinery, and to perform all the labor necessary for the performance of his contract with the city at and for the sum of thirty-one and three-fourths cents per great square of 10,000 square feet of stone pavement, and twenty-one and three-fourths cents per great square of 10,000 square feet of asphalt and brick pavement cleaned and accepted by the board of public works of the city.
In the month of January, 1899, the defendants entered into negotiations with the plaintiff to purchase its plant, including its contract with Burgard, in the course of which they wrote the plaintiff offering it $6,000 for its plant and contract,, and also proposed that out of every twenty-one and one-half cents which they should receive for sweeping a great square of asphalt pavement, and out of every thirty-one and one-half cents which they should receive for sweeping a great square of stone pavement, they would pay the plaintiff one-half cent; and that in case the plaintiff could induce Burgard to advance the price above twenty-one and one-half and thirty-one and one-half cents per square, they would pay the plaintiff whatever amount was received in excess of those sums respectively.
This proposition was accepted by the plaintiff, but when the parties met and undertook to reduce the contract to writing the terms were somewhat modified, and finally upon the 28th day of February, 1899, a written agreement was entered into wherein, after reciting the terms and conditions of the contract theretofore existing between the plaintiff and Burgard; that Burgard had accepted a cancellation and surrender thereof, and had also entered into a similar contract with the defendants at and for the same consideration and upon the same terms as those specified in his contract with the plaintiff, and that the defendants had paid the plaintiff $6,000 for its plant, it was provided that: “ The parties of the second part (the defendants) in consideration of the giving up and surrender by the party of the first part (the plaintiff) of its said contract with said Henry P. Burgard, and of the other considerations hereinabove expressed, hereby promise and agree to pay to the party of the first part on the 20th day of each calendar month, up to and *556including August 20th, 1903, an amount equal to all excess provided in and by their said contract to be paid to said parties of the second part by said Henry P. Burgard over and above the sum of thirty-one (31) cents per great square of ten thousand square feet of stone pavement, and twenty-one (21) cents per great square of ten thousand square feet' of asphalt and brick pavement, cleaned by the parties of the second part and accepted by said city of Buffalo for cleaning so done during the preceding calendar month; * *■ * in the event that the parties of the second part make default, in the payment when and as due of any or either of the installments of money herein provided to be paid by them to the party of the first part, and such default shall continue for a period of sixty days, then the parties of the second part promise and agree presently and immediately, without notice or demand, to pay to the party of the first part a sum and amount of money equal to twenty-seven hundred ‘ and fifty dollars per year for the then ünexpired time up to August 1st, 1903, which shall be in full of and in lieu of the sums and amounts which said party of the first part would otherwise be entitled to receive during said unexpired period.”
After the execution of this contract the defendants took possession of the plaintiff’s plant and proceeded to employ the same in the performance of Burgard’s contract with the city of Buffalo for the cleaning of the streets of that city, and, with the exception of about one month, had been thus continuously engaged down to the time of the commencement of this action; but the plaintiff’s contract with Burgard was not transferred to the defendants, nor has Burgard ever entered into a written contract of the same nature with the defendants, but,, on the contrary, when asked to execute such a contract, he persistently refused, and placed his refusal upon the-ground that his assent to a sale by the plaintiff of its contract to the-defendants was obtained without informing him that the plaintiff had reserved an interest therein, to. wit, three-quarters of a cent for each great square of street to be cleaned.
The defendants, failing to obtain the contract contemplated by their agreement with the plaintiff, entered into a verbal contract with Burgard-, by which they undertook to clean'the asphalt and brick pavements for twenty-one cents and the stone pavements for thirty-one cents per great square, and when called upon to account to the plain*557tiff for the three-quarters of a cent in excess of these respective sums, refused to pay the same, whereupon, and at the expiration of sixty days from such default, this action was commenced to recover damages at the rate of $2,750 per year, as provided in the contract of February 28, 1898.
Upon the trial a verdict was directed in favor of the plaintiff for the amount claimed to be due under this provision, and from the judgment entered thereon this appeal is brought.
This action was obviously brought upon the theory that Henry P. Burgard’s refusal to enter into a contract with the defendants upon the same terms and conditions as those expressed in his contract with the plaintiff was the result of a collusive and fraudulent understanding between him and the defendants by means of which it was designed to prevent the plaintiff from reaping any benefit from the interests which it had reserved to itself in its contract with the defendants. This theory, however, was apparently abandoned during the early stages of the trial and in its stead another and a more tenable one was adopted.
Whatever may have been the real facts of the case, the evidence fails to establish collusion between Burgard and the defendants; but I a,m nevertheless of the opinion that the conclusion of the trial court was right and that the judgment appealed from should be ■affirmed.
The complaint alleges that the. plaintiff surrendered its contract with Burgard in pursuance of its agreement with the defendants; that Burgard had full knowledge of the execution of such agreement and consented thereto, and to the surrender of the plaintiff’s contract with him in pursuance thereof: This, save in one material respect, is strictly true. Burgard did know of the agreement •entered into between the plaintiff and the defendants, and when, on the 28th day of February, 1898, he was requested in writing to release the plaintiff from any further liability under its contract, he stated to Mr. Lilly, the plaintiff’s president, “ That is all right now. You can go and settle up with these folks and turn over your plant.” Mr. Lilly’s statement as to what took place during this interview between him and Burgard is xmcontradicted, and it is referred to in this connection simply for the purpose of showing that, notwithstanding the plaintiff knew that the contract between Burgard *558and the defendants had not been actually signed, it was justified in relying upon the representations and .assurances contained in its contract with the defendants that if it had not been it certainly would be. And thus we are brought to the crucial question' in the case and the one which I think is decisive of the plaintiff’s right to recover.
It is undisputed that by the terms of the contract entered into between the plaintiff and Burgard, the former was to receive twenty-one and three-quarters cents and thirty-one and three-quarters cents respectively per great square for cleaning the asphalt, brick or stone pavements of the city. It is equally certain that it was within the contemplation of the plaintiff and defendants ■ that the latter by their contract with Burgard should receive the same rate of compensation for performing the same work, and in their contract with the plaintiff they expressly declare that Burgard had. assented to such an' arrangement; that he had accepted a cancellation and surrender of the contract between him and the plaintiff, and had entered into a new oontraet of the sarnie or similar character with the defendants.
It was in consideration of this assurance, fortified as it was by a like assurance from Burgard, that the plaintiff sold its plant, to the defendants for.$6,000 and surrendered its contract with Burgard, including whatever rights it had acquired thereunder, and paid him the sum of $115 -in settlement of an outstanding claim against the plaintiff.
It is not reasonable to suppose that the plaintiff would have made this settlement and parted with its property, or surrendered its contract, had it not been assured that a contract had been or certainly would be entered into between the defendants and Burgard by which the compensation for cleaning the streets would be the same as expressed in its own contract; and such assurance having come in large measure from the defendants the plaintiff had a right to rely upon it; and having relied upon, it the defendants should not now be permitted to say that their representations were unwarranted. (Dezell v. Odell, 3 Hill, 215, 219; Tompkins v. Hartford F. Ins. Co., 22 App. Div. 380, 386; Mattoon v. Young, 45 N. Y. 696; Harbeck v. Pupin, 145 id. 19.)
It seems that Burgard’s. only excuse for his refusal to consum*559mate his agreement with the defendants was that he had been kept in ignorance of the fact that the plaintiff was to retain any interest in the compensation to be received by the defendants for cleaning the city streets. This certainly has the appearance of being a mere subterfuge, for I fail to see how this circumstance could by any possibility affect his rights or interest; but assuming that it did and that in raising such objection he was acting in entire good faith it would not, in the circumstances of the case, relieve the defendants from their contractual obligations.
As there is little or no dispute respecting the essential facts of the case, I am of the opinion that the learned trial court was entirely right in directing a verdict in favor of 'the plaintiff, and that the judgment entered thereon should, therefore, be affirmed with costs.
Judgment reversed upon the law and the facts and new trial ordered, with costs to appellant to abide event.